Citation Nr: 1542999	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-42 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) following a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for hearing loss, assigning a noncompensable evaluation.  In July 2014, the Board remanded the issue of entitlement to compensable evaluation for hearing loss for further development.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA audiological examination.  The examination took place in May 2015, and the AOJ provided a supplemental statement of the case in June 2015, in which it again denied a compensable evaluation for hearing loss.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in April 2013.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's bilateral hearing loss demonstrates, at most, Level III hearing acuity in the right ear and Level II hearing acuity in the left ear through the appeal period. 



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record reflects that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in October 2009.  In any event, the Veteran's bilateral hearing loss claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an April 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA audiological examinations in November 2009, March 2012, and May 2015, reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings.  The examiners considered the Veteran's statements and provided a rationale for the findings made, relying on and citing to the records reviewed.


For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran has appealed the initial evaluation assigned for his bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

Relevant evidence of record consists of reports of VA audiological examinations in November 2009, with an addendum in August 2010; March 2012, with an addendum that same month; and May 2015; as well as records of the Veteran's ongoing VA treatment records.  The Veteran has also submitted written and oral arguments in support of his claim and the report of a private audiogram conducted in April 2013. 


Results from the November 2009 audiogram conducted at the VA examination reflect that puretone threshold, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz
RIGHT
10
30
30
90
40
LEFT
10
30
40
90
43





Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear, using Maryland CNC tests.  At the examination, the Veteran complained that the greatest difficulty posed by his hearing loss was understanding speech and his wife when there is background noise.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the November 2009 VA examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Results from the March 2012 VA examination audiogram reflect that puretone threshold, in decibels, were as follows: 


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz
RIGHT
10
30
30
90
40
LEFT
10
30
40
90
42





Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear, using Maryland CNC tests.  At the examination, the Veteran indicated that his hearing loss did not affect his daily life, including his ability to work.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the March 2012 VA examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Results from the May 2015 VA examination audiogram reflect that puretone threshold, in decibels, were as follows: 


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz
RIGHT
20
35
45
90
48
LEFT
10
20
55
90
44





Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear, using Maryland CNC tests.  At the examination, the Veteran reported that his greatest difficulties posed by the hearing loss were hearing his wife when she spoke to him, having to ask people to repeat themselves regularly, and having to wear hearing aids he received from VA in 2010.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the May 2015 VA examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

The Veteran has also submitted results from a private audiogram that was conducted in April 2013.  Report of that evaluation reflects that puretone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25
40
80
100
LEFT
15
25
85
95






Puretone averages were 61.25 decibels for the right ear and 55 decibels for the left ear.  While the private examiner failed to specify to which ear the speech recognition results applied, the Board will apply the results most beneficial to the Veteran and find that the testing revealed speech recognition ability of, at worst, 84 percent in the right ear and 84 percent in the left ear, using Maryland CNC tests.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level III hearing impairment in the right ear and Level II hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the April 2013 private examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Records from the Veteran's ongoing VA treatment note he reported experiencing hearing loss on several occasions and reflect that he received a hearing aid in 2010.  In addition, during his April 2013 Travel Board hearing, the Veteran testified that his hearing loss did not have any impact on his employment.  

In sum, the November 2009, March 2012, and May 2015 VA audiograms demonstrate no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  The April 2013 private audiogram demonstrates no worse than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the VA and private examination reports do not support the assignment of a disability rating in excess of what the RO has already awarded-a noncompensable rating-for the entirety of the appeal period.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA audiological examination reports each describe the effects of the Veteran's hearing impairments on his daily life, as noted above.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In particular, the Board notes that upon being asked, the Veteran stated in his November 2009 examination that he had difficulty understanding his wife when there was background noise, and reaffirmed this statement in his May 2015 examination, where he elaborated that he had to ask people to repeat themselves regularly.  The Veteran did not describe any impact on his employment due to his hearing loss. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The Veteran's description of the effects of his hearing loss is that he experiences difficulty hearing people.  In other words, his hearing loss makes is difficult to hear.  This is a result that is contemplated by the schedular criteria, as those criteria, though stated in terms of levels of hearing loss measured through audiometric means, clearly compensate Veterans based on higher degrees of decreased auditory acuity.  The Veteran also contends that his hearing loss prevents him from hearing alarms operating in high frequencies.  The Veteran has not explained how this inability affects him in any capacity, although at one point he suggested this affected his ability to work; at his hearing before the undersigned, he clarified that his hearing loss did not in fact impact on his ability to work.  The Board finds that the difficulty or inability to hear alarms operating in high frequencies does not, without more, establish a manifestation not contemplated by the schedular rating criteria.  Again, those criteria specifically contemplate decreased auditory acuity, and also include consideration of high frequency hearing loss.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any marked interference with employment or frequent periods of hospitalization due to his bilateral hearing loss.  To the contrary, despite an earlier suggestion of being unable to work because of the hearing loss, he has specifically testified that his hearing loss has had any effect on his employment.  Simply put, the Veteran's bilateral hearing loss does not demonstrate an exceptional or unusual disability picture which would warrant referral for extraschedular consideration in this case.

Accordingly, the Board finds that an initial compensable rating for the Veteran's bilateral hearing loss must be denied.  See 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


